DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase “(cetearyl octanoate)” renders the claim indefinite because it is unclear whether the limitations inside the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase “(soybean)” renders the claim indefinite because it is unclear whether the limitations inside the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites the limitation "the storage modulus".  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not require a storage modulus.
Claim 20 recites the limitation "the thixotropy" and “the dry coefficient of friction”.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not require thixotropy or a dry coefficient of friction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 7-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2712608 and DE 202006001274. EP’608 is cited on the 6/28/2021 IDS. Machine translation is provided by the Examiner.
EP’608 discloses a cosmetic emulsion comprising polyglyceryl-3-methylglucose distearate, sodium polyacrylate homopolymer (INCI: sodium polyacrylate) and crosslinked polyacrylic acid and/or salts (Abs).  
EP’608 teaches the cosmetic emulsion to be an O/W emulsion [0017].  EP‘608 teaches the O/W emulsion to be a liquid water and liquid oil phase wherein the oil droplets are finely distributed in the water [0005], this emulsion is applied to the skin, thus teaching a fatty phase that is liquid at room temperature.
Regarding claims 1(a), 1(b), 15(a) and 15(b): EP’608 teaches that the polyglyceryl-3-methylglucose distearate can be used in amounts of 0.5-4% [0016] and sodium polyacrylate can be used in amounts of 0.01-1% [0018].
Regarding claims 1(c) and 15(c): EP’608 teaches the emulsion to further comprise fillers which improve the sensory and cosmetic properties of the cosmetic and, for example, cause or enhance a velvety or silky skin feel.  A suitable filler for use is sodium starch octenyl succinate [0034].
Regarding claims 7-10: EP’608 teaches that the oil phase of the composition can comprise a mixture of wax and oil components which include ester oils such as isopropyl palmitate and isononyl isononanoate [0040].
Regarding claims 11-12: EP’608 teaches the water phase of the composition to comprise diols or polyols, preferably propylene glycol, butylene glycol, etc., in amounts ranging from 0.1-3% [0036].
Regarding claims 13-14: EP’608 teaches the crosslinked polyacrylic acid and/or salts to include carbomers and acrylates/C10-30 alkyl acrylate crosspolymers and these can be used in amounts ranging from 0.1-1% [0020-0021].  While these are not taught to be thickening agents, a compound and its properties are inseparable and are defined by instant claim 14 to be thickening agents.
EP’608 teaches a composition comprising:
1% cetyl alcohol – reading on fatty compound 1(d) and 15(d);
3% C12-C15 alkyl benzoate – reading on fatty compound 1(d) and 15(d);
2% cyclomethicone - reading on silicone oil 15(j);
2% PG-3 methylglucose distearate – reading on 1(a) and 15(a);
2% distarch phosphate;
3% perfume;
2.6% glycerin – reading on water-soluble solvent 15(f);
1.12% Aqua+Sodium Hydroxide – reading on pH adjuster 15(l);
0.5% phenoxyethanol – reading on preservative 15(i);
0.05% methylisothiozolinone - reading on preservative 15(i);
0.4% carbomer – reading on non-sodium polyacrylate thickening agent 15(g);
0.1% sodium polyacrylate – reading on 1(b) and 15(b);
2% alcohol denatures – reading on water-soluble solvent 15(f);
1% aqua+trisodium edta – reading on preservative 15(i);
3% octocrylene – reading on skin active ingredient 15(h);
2.7% butyl methoxydibenzoyl methane - reading on skin active ingredient 15(h);
3% phenyl benzimidazole sulfonic acid - reading on skin active ingredient 15(h);
Water – reading on 1(e) and 15(e).
While the composition exemplifies the use of distarch phosphate, EP’608 teaches distarch phosphate and sodium starch octenyl succinate to be equivalent starch and starch derivative fillers for use in the composition, therefore, it would have been prima facie obvious to substitute distarch phosphate with sodium starch octenyl succinate in the above composition with a reasonable expectation of success.
It is noted that while claim 15 recites “a water-soluble solvent, a skin active agent, a preservative, etc.” the instant specification defines the term “a” to include the plural as well as the singular, therefore, multiple ingredients falling within the claimed (f)-(l) can be present and satisfy the “consisting of” language. 
As discussed above, EP’608 teaches a composition consisting of (a) through (l), however, EP’608 further comprises a perfume.
DE’274 teaches cosmetic preparations which comprise perfume oils. The use of perfume oils triggers a pleasant sensation of smell in humans.  These can be used in amounts ranging from 0.001-0.4%.   DE’274 teaches that fragrances can be combined if special fragrance notes are desired.  Suitable perfume oils for use include sweet orange oil, bitter orange oil, bergamot oil, lemon oil, tangerine oil, lavender oil, rosemary oil, nutmeg oil, cardamom oil, benzoin, tonka bean oil and guaiac wood oil
It would have been prima faice obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of EP’608 with those of DE’274 and use perfume oils, such as lemon oil or rosemary oil (i.e. a fatty compound (d)), taught by DE’274 as the perfume in the composition of EP’608 as DE’274 teaches that perfume oils can be effectively used in cosmetics and teaches that these can be combined to create desired fragrance notes.  One of skill in the art would have a reasonable expectation of success as both EP’608 and DE’274 teach emulsion cosmetic compositions comprising perfumes.  
In view of the above teachings the prior art makes obvious a composition consisting of (a) through (l) as perfume oils would fall within 1(d) and 15(d) which recites a fatty phase comprising a fatty compound, thus permitting the inclusion of extra ingredients in the fatty phase.

Claim(s) 1, 6, and 7-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2712608 and DE 202006001274, as applied to claimed 1 and 7-15 above, and further in view of WO2016159457.
As discussed above, the prior art makes obvious the limitations of claims 1 and 7-15 and makes obvious a composition consisting of component (a) through (l), however, they do not teach composition to further compromise a non-ionic emulsifier of instant claim 6.
WO’457 teaches a cosmetic composition in the form of O/W emulsions comprising polyglyceryl surfactants (emulsifiers) wherein the polyglyceryl surfactants can be polyglyceryl-3 methylglucose distearate, polyglyceryl-10 stearate or polyglyceryl-2 stearate (WO’457 – claims and working examples).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of EP’608 and DE’274 with those of WO’457.  One of skill in the art would have been motivated to add a 2nd polyglyceryl surfactant, such as polyglyceryl-10 stearate, to the composition of EP’608 as these are both taught by the prior art to be equivalent emulsifiers suitable for use in formulating O/W emulsions, thus they are considered to be art recognized equivalents and its prima facie obvious to combine equivalents which are known to be used for the same purpose with a reasonable expectation of success.

Claim(s) 1, 2-5, 7-15 and 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2712608 and DE 202006001274, as applied to claimed 1 and 7-15 above, and further in view of Zabotta (US 5,439,672), Sabino (US 2005/0244442), CN 105694594 and CN 108289816.
As discussed above, the prior art makes obvious the limitations of claims 1 and 7-15 and makes obvious a composition consisting of components (a) through (l), however, they do not teach the properties recited by instant claims 2-5 and 16-20.
Zabotta teaches skin cosmetic compositions and teaches that a low coefficient of friction is better in terms of the softness effect provided by the formulation (Col. 6, ln. 35-50).
CN’594 teaches sodium polyacrylate to be a thixotropic agent (CN’594 – claim 3).
CN’816 teaches thickening agents such as carbomer, acrylate/C10-C30 alkyl acrylate to be thickening agents which impart a thixotropic property.
Sabino teaches cosmetic compositions and teaches the composition to comprise a structuring agent that provide thixotropic properties and teaches that the degree of structuring and pseudoplasticity or thixotropy can be adjusted by proper selection of the type and quantity of structuring agent to satisfy desired level and/or quality of application, feel, durability, appearance, and stability properties intended for the final composition [0069].
Regarding claims 2-5 and 16-20: The claims recites properties (i.e. thixotropy, coefficient of friction , storage modulus, etc.) of the claimed compositions. While the prior art is silent to these properties, the prior art makes obvious a composition consisting of the claimed components in amounts that fall within the claimed ranges and the instant specification teaches that a composition consisting of (a-l) in the claimed amounts has the claimed properties, therefore the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary, as a composition and its properties are inseparable.  Furthermore, the prior art shows that the claimed sodium polyacrylate and non-sodium polyacrylate thickening agents (carbomer) are thixotropic agents and the prior art teaches that the thixotropic property can be adjusted by proper selection of the type and quantity of structuring agent, thus showing it to be a high optimizable variable and prior art teaches the same thickening agents in the claimed amounts. Furthermore, while Zabotta does not teach the value of the coefficient of friction, Zabotta is clear that lower values result in better softness, thus it would have been obvious to optimize the coefficient of friction to achieve desired thickness.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613